EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jeff Frantz on June 17, 2021.
The application has been amended as follows: 
Claim 1. (Currently Amended) A method of sealing a formation, comprising: drilling a wellbore through the formation while pumping a non-aqueous based wellbore fluid comprising a first sealing component into the wellbore;
wherein the first sealing component comprises a vinyl ester oligomer or a polybutadiene
oligomer; and
adding a second sealing component to the wellbore fluid, wherein the second sealing component is encapsulated by an encapsulant,
wherein the non-aqueous based wellbore fluid and the second sealing component filter into the formation as a filtrate and thicken during the drilling; and
forming a chemical sealing layer in a near-wellbore formation region of the formation 

wherein the second sealing component is at least one of: metallocene; dispersed silicon carbide; and dispersed carbonaceous material selected from the group consisting of: graphite; graphene; graphene oxide; glassy carbon; carbon nanofoam; buckminsterfullerene; buckypaper; nanofiber; nanoplatelets; nano-onions; nanoribbons; nanohorns; single- or multi-walled carbon nanotubes; carbon black; carbon nanotubes; and combinations thereof.
Claim 4. (previously presented) The method of claim 1, wherein the encapsulant releases the second sealing component within the near-wellbore formation region.
Claim 5. (original) The method of claim 4, wherein the encapsulant is a composition comprising a dissolvable component.
Claim 8. (Cancelled)
Claim 9. (Currently Amended) The method of claim [[8]] 1, further comprising: initiating polymerization of at least one of the vinyl ester oligomer and the polybutadiene oligomer.
Claim 10. (Cancelled)
Claim 12.  (Previously Presented) The method of claim 1, further comprising: registering at least one fluid loss during the drilling; and

Claim 13. (Cancelled)
Claims 16-19. (Cancelled)
Claim 21.    (Previously Presented) The method of claim 4, wherein the encapsulant is an enteric polymer.
Claim 22.    (Previously Presented) The method of claim 4, wherein the second sealing component comprises encapsulated particles having mean diameters greater than 20 microns.
 Claim 23.    (Previously Presented) The method of claim 4, wherein the second sealing component comprises encapsulated particles having mean diameters less than 20 microns.
Claim 25.    (Previously Presented) The method of claim 1, further comprising:
activating a microwave source, ultraviolet source or an ultrasonification source within the wellbore.
Claim 26.    (Previously Presented) The method of claim 1, wherein the chemical sealing layer is formed in the formation behind a filter cake formed on walls of the wellbore.

	Claims 28-29. (Cancelled)

Examiner's Statement of Reasons for Allowance
The following is an Examiner's statement of reasons for allowance:
The closest prior art is Novak in view of Hoskins and Willauer as set forth in the non-final rejection dated 12/22/2020. While Novak teaches two different sealing components that may form a filter cake; the prior art references either alone or in combination do not teach or fairly suggest Applicant's claimed first sealing component comprising a vinyl ester oligomer or polybutadiene oligomer that react with the Applicant's claimed second encapsulated sealing component to form a sealing component, while drilling is occurring.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES R NOLD/Examiner, Art Unit 3674